In a child custody *551proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Hepner, J.), dated February 4, 1997, which, after a hearing, denied his petition for custody of the parties’ two children and granted the mother’s cross petition for custody.
Ordered that the order is affirmed, without costs or disbursements.
In adjudicating custody and visitation rights, the most important factor for the court to consider is the best interests of the children (see, Eschbach v Eschbach, 56 NY2d 167), which requires an evaluation of the “totality of the circumstances” (Friederwitzer v Friederwitzer, 55 NY2d 89, 95). Since the hearing court’s custody determination is largely dependent upon an assessment of the credibility of the witnesses and upon the character, temperament, and sincerity of the parents, its determination is accorded the greatest respect and should not be disturbed unless it lacks a sound and substantial basis in the record (see, Matter of Schmidt v Schmidt, 234 AD2d 465).
Upon our review of the record, we are satisfied that the court considered the appropriate factors in determining what was in the best interests of the children, and that the court’s decision to award custody to the mother had a sound and substantial basis in the record. Mangano, P. J., Thompson, Pizzuto, Altman and Krausman, JJ., concur.